DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 8/17/2022, is acknowledged. Claim 1 is amended. Claims 1 – 8 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation of record) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”; of record), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”; of record), US 4132662 (“Sturwold”; of record), US 2007/0293405 (“Zhang”; of record), and US 2004/0144152 (“Wu”).
Regarding claim 1, Dong teaches a method for manufacturing a cold-forged aluminum alloy tube (P 3, Par 5, L 1-2), comprising the steps of:
(A) providing a primary material having a hollow 5columnar shape (P 3, Par 2, L 1-2; Fig. 1, S2, #13) and made of an aluminum alloy material (P 2, Par 7, L 2-3), and a first cold extrusion apparatus including a first cold extrusion die (P 3, Par 3, L 1-3; Fig. 4, #220), and a first ram (Fig. 5, #212) and a first plunger (Fig. 5, #213) corresponding in position to the first cold extrusion die, the first plunger extending downwardly from the 10first ram (P 3, Par 7, L 1-7; Fig. 5); 
(B) processing the primary material to form a preform that extends along an axis and that has a first end surface and a second end surface opposite to each other along the axis (Fig. 1, S2), an inner circumferential surface 15between the first end surface and the second end surface and defining a central bore (Fig. 1, S2), and an outer circumferential surface opposite to the inner circumferential surface (Fig. 1, S2), the preform further having an original length extending from the first end surface 20to the second end surface (Fig. 1, S2), and an original outer diameter measured across the outer circumferential surface (Fig. 1, S2);
(C) subjecting the preform to a homogeneous annealing (P 3, Par 2, L 2-3);
10(E) coating the preform with a lubricant (P 3, Par 2, L 3-5);
(F) subjecting the preform to cold extrusion which involves positioning the preform in the first cold extrusion die, after which the first cold extrusion apparatus is operated to strike the first ram against 20the preform with the first plunger extending through the central bore of the preform to thereby form the cold-forged, extruded aluminum alloy tube (P 3, Par 3, L 1-6), the cold-forged, extruded aluminum alloy tube having a first end surface and a second end surface opposite to 25each other (Fig. 1, S3), an outer circumferential surface between the first end surface and the second end surface of the cold-forged, extruded aluminum alloy tube (Fig. 1, S3), and an inner17 circumferential surface opposite to the outer circumferential surface of the cold-forged, extruded aluminum alloy tube and defining a central bore (Fig. 1, S3), the cold-forged, extruded aluminum alloy tube having a 5length that extends between the first end surface and the second end surface of the cold-forged, extruded aluminum alloy tube and that is longer than the original length of the preform (Fig. 1, S3, compared to length of tube in S2).
With respect to step (B), Dong does not explicitly teach that each of the first end surface, the second end surface and the outer circumferential surface have a surface roughness controlled at equal to or less than 250.4 pm Ra, each of the original outer diameter and the original length having a tolerance of equal to or less than 0.01 mm.
Karunathilaka teaches a study of the effect of various parameters on the fatigue life of tool steel used for cold forging processes (Title). Karunathilaka teaches that fatigue life of a forging tool decreases with increasing roughness of a specimen (P 489, Par 3, L 8-9). Accordingly, Karunathilaka teaches that the specimens to be forged were grinded and polished down to achieve a surface roughness Ra of 0.07-0.08 μm (P 489, Par 6, L 6-8 – P 490, Par 1, L 1-2). 16
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Karunathilaka, and process the workpiece to be cold-forged by the process of Dong such that the surface roughness Ra of each preform is 0.07-0.08 μm. It is known in the art that surface roughness of forging specimens directly affects the fatigue life of the forging tool, and as such an ordinarily skilled artisan would have been motivated to adopt the low surface roughness values disclosed in Karunathilaka in order to prevent adverse impact to the fatigue life of the cold-forging tool used in the method of Dong.
Further, regarding the claimed tolerance of the original outer diameter and the original length of the preform, it is noted that maintaining dimensional precision during manufacture is not found to be non-obvious in view of the prior art. For example, Karunathilaka teaches that dimensional measurements of the forged specimens are taken with a resolution of 0.001 mm (P 491, Par 2, L 1-2). Even further, consistency during manufacture is not an inventive concept, and reducing tolerances would be an inherent motivation for one of ordinary skill in the art to pursue. Unless an unexpected result can be shown from meeting the claimed requirement, it is not a distinguishing feature of the claimed method.
With respect to step (C), Dong does not explicitly teach that the annealing step involves heating the preform in a furnace to a temperature of about 410°C to 510°C, and then removing the preform from the furnace after the 5furnace is cooled to a temperature of about 160°C to 200°C at a cooling rate of 10 C per hour. Rather, dong is silent as to any specific parameters of the annealing step.
Hirsch teaches various annealing processes for aluminum and aluminum alloys (Title). Hirsch teaches that for a full anneal, which ensures the most ductile and workable condition of the processed aluminum alloy, annealing parameters typically require a temperature of 415-440°C to remove any previous hardening effects of prior heat treatment or working processes, followed by slow cooling (28°C/h max) to at least approximately 260°C ().
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Hirsch, and fully anneal the preform in step (C) at a temperature of 415-440°C, followed by slow cooling at a rate of 28°C/h maximum to at least approximately 260°C. Such a full anneal ensures the most ductile and workable condition of the processed aluminum alloy, and remove any previous hardening effects of prior heat treatment or working processes.
The Examiner asserts that the annealing temperature of 415-440°C falls within the claimed range of 410-510°C. Further, the cooling rate of 28°C/h maximum encompasses the claimed rate of 10°C/h. As such, a prima facie case of obviousness exists (MPEP 2144.05 I). Even further, it is noted that the removal temperature as claimed of 160-200°C, which the Examiner has drawn to be equivalent to the cooling “stop” temperature, is encompassed by the taught cooling end temperature of at least approximately 260°C. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).
Dong does not explicitly teach the step (D) testing the hardness of the preform, the hardness being 60 ± 5 degrees measured on Rockwell Hardness F scale. However, it is noted that to this point, modified Dong teaches substantially similar processing steps to the method as claimed. In particular, modified Dong teaches a full annealing step having substantially identical processing parameters to that of the instant claim, wherein the obtained preform is in its softest, most ductile state. Further, the claimed hardness range of 55-65 Rockwell Hardness F is extremely soft which appears to be the result of the previously mentioned annealing step. Thus, as the prior art teaches this step, it is prima facie expected that the preform of modified Dong would possess a hardness within or overlapping the claimed range of 55-65 HRF. Further, the Examiner asserts that simply the action of measuring hardness at any point throughout the process is a conventional idea well known in the art, and is as such found to be prima facie obvious.
With respect to step (E), Dong does not explicitly teach immersing the preform in a tank containing a lubricant for a predetermined time, the lubricant being a lipid having a viscosity index equal to or greater than 170, a flash point equal to or greater than 240 C, a pour point equal to or greater than -24 C, and a fire 15point equal to or greater than 255°C.
Sturwold teaches an oil lubricant composition for aluminous metals (Title) which comprises a polymeric fatty acid i.e. a lipid (Abstract, L 2-3). Sturwold teaches that the lubricant composition has a flash point of greater than 260°F (127°C), a fire point greater than 290°F (143°C), and a pour point greater than -50°F (-46°C) (Claim 6). Further, Sturwold teaches that the aforementioned lubricant produces a bright, unstained metal surface free of defects, and provides superior lubricating properties as well as provides a protective coating on the surface of the processed aluminum alloy (1: 35-44).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Sturwold, and provide the preform with an oil lubricant composition containing a polymeric fatty acid and having a flash point of greater than 260°F (127°C), a fire point greater than 290°F (143°C), and a pour point greater than -50°F(-46°C). Such a composition produces a bright, unstained metal surface free of defects, and provides superior lubricating properties as well as provides a protective coating on the surface of the processed aluminum alloy.
The Examiner notes that the aforementioned flash point (greater than 127°C), fire point (greater than 143°C), and pour point (greater than -46°C) taught by modified Dong each encompass the claimed flash point (equal to or greater than 240°C), fire point (equal to or greater than 255°C), and pour point (equal to or greater than -24°C) properties. Thus, a prima facie case of obviousness exists (MPEP 2144.05 I). Further, with respect to specifically immersing the preform in a tank for a predetermined amount of time, the Examiner asserts that such an action is simply a conventional means of applying a lubricating composition to the preform, and is such prima facie obvious.
It is noted that Sturwold does not mention a viscosity index property. Zhang teaches the introduction of nanomaterials into lubricating compositions in order to raise the viscosity index of the composition ([0025]). Zhang teaches that by incorporating these carbon nanomaterials, a viscosity index of 200 or greater may be achieved ([0048]). Further, Zhang teaches that this high viscosity index is advantageous as it indicates less sensitivity to viscosity changes due to temperature increase/decrease ([0004]).
It would have been obvious to incorporate the nanomaterials as taught by Zhang within the lubricating composition taught by modified Dong. Such nanomaterials act to increase the viscosity index of the lubricating composition to 200 or greater, indicating less sensitivity to viscosity changes due to an increase or decrease in temperature.
Regarding the claimed requirement that the cold-forged, extruded aluminum alloy tube has two opposite, open ends, it is noted that Dong only explicitly teaches examples wherein one of the two opposite ends is closed (Fig. 1, S3, #27 – “lower wall”).
Wu teaches a multi-stage tube forging method for modifying the shape of an aluminum alloy tube (Title). Wu teaches that an aluminum alloy tube having two opposite, open ends ([0022], L 5-6; Fig. 4, #3) may be cold-forged in a two-step forging process utilizing two separate forging dies ([0022], L 16-33; Fig. 5, #4 & Fig. 7, #6), similar to both Dong and the present application. Wu teaches that the particular forging method may be used to form a bicycle frame part ([0003]), but the method is not limited to production of such parts ([0028]). Wu further teaches that a similar manufacturing method is used to form eccentrically expanded pipe ([0006]). 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Wu and process an Al primary material such that the obtained cold-forged, extruded aluminum alloy tube has two opposite open ends, such as is taught in a similar manufacturing method disclosed by Wu. Similar processing methods have been used to produce products other than push rods, such as bicycle frame parts, and by processing a feedstock having two open, opposite ends, the method of Dong could be expanded to manufacture a wider array of potential products.
Regarding claim 3, Dong teaches that in step (B), the preform has a hollow cylindrical shape (Fig. 1, S2, #13).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation of record) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”; of record), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”; of record), US 4132662 (“Sturwold”; of record), US 2007/0293405 (“Zhang”; of record), and US 2004/0144152 (“Wu”) as applied to claims 1 and 3 respectively, and further in view of US 2019/0161851 (“Morii”; of record).
Regarding claim 2, modified Dong does not explicitly teach that during hardness testing, the testing is performed at multiple points of the outer circumferential surface of the preform and at equal intervals along the axis.
Morii teaches a sputtering target which may be made by cold-forging an Al alloy preform ([0054]). Morii teaches that when measuring hardness, a hardness variation in the sputtering target can be determined by measuring hardness at various locations of the product – for example, hardness can be measured at the center, and at four peripheral locations surrounding the center ([0046]). Morii teaches that in this way, an average hardness and variation in hardness of the product can be determined ([0046]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Morii and measure the hardness of the preform at various locations, in order to determine both an average hardness and variation in hardness of the preform. Further, although the geometry of a disc-shaped sputtering target such as that taught by Morii and the hollow preform of Dong have significant differences, the Examiner asserts that the general principle of hardness measurement across the entire geometry of the product may still be applied. In this way, a series of hardness measurements which includes measurements at points which are recited as-claimed (e.g. at points at equal intervals along the axis of the preform, and on the outer circumferential surface) would be undertaken.
Regarding claim 4, modified Dong does not explicitly teach that during hardness testing, the testing is performed at multiple points of the outer circumferential surface and the inner circumferential surface of the preform and at equal intervals along the axis.
Morii teaches a sputtering target which may be made by cold-forging an Al alloy preform ([0054]). Morii teaches that when measuring hardness, a hardness variation in the sputtering target can be determined by measuring hardness at various locations of the product – for example, hardness can be measured at the center, and at four peripheral locations surrounding the center ([0046]). Morii teaches that in this way, an average hardness and variation in hardness of the product can be determined ([0046]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Morii and measure the hardness of the preform at various locations, in order to determine both an average hardness and variation in hardness of the preform. Further, although the geometry of a disc-shaped sputtering target such as that taught by Morii and the hollow preform of Dong have significant differences, the Examiner asserts that the general principle of hardness measurement across the entire geometry of the product may still be applied. In this way, a series of hardness measurements which includes measurements at points which are recited as-claimed (e.g. at points at equal intervals along the axis of the preform, and on both the outer and inner circumferential surfaces) would be undertaken.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation of record) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”; of record), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”; of record), US 4132662 (“Sturwold”; of record), US 2007/0293405 (“Zhang”; of record), and US 2004/0144152 (“Wu”) as applied to claim 1, and further in view of US 2019/0351475 (“Yao”; of record).
Regarding claim 5, Dong does not explicitly teach that step (A) further includes providing a second cold extrusion18 apparatus, the second cold extrusion apparatus including a second cold extrusion die, a second ram and a second plunger corresponding in position to the second cold extrusion die, the second plunger extending 5downwardly from the second ram, the method further comprising a step (G) after step (F) , wherein step (G) involves positioning the cold-forged, extruded aluminum alloy tube in the second cold extrusion die, after which the second cold extrusion apparatus is 10operated to strike the second ram against the cold-forged, extruded aluminum alloy tube with the second plunger extending through the central bore of the cold-forged, extruded aluminum alloy tube to thereby form a patterned cold-forged, extruded 15aluminum alloy tube. It is noted that Dong does teach two independent cold extrusion apparatuses, but that the first apparatus is utilized to form the preform. As such, the “second” cold extrusion apparatus and “step (G)” as claimed are not explicitly suggested in the Dong reference.
Yao teaches a method for manufacturing a metal part ([0002]). Yao teaches that a forging process may include use of multiple die sets with corresponding forging molds and punches in order to effect progressive imperfection corrections of a processed workpiece ([0042]). Further, Yao teaches that the use of additional die sets allows for correction of imperfections, thereby generating a complex metal part which may have detailed geometric features which may be based on a CAD model ([0033]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Yao and conduct a second or third cold forging process with an independent second and/or third forging die, mold, and punch set, in the method of modified Dong, in order to correct imperfections in the processed workpiece based on a final design CAD model. Further, the Examiner asserts that such a processing step is substantially similar to processing step (G) and modification to processing step (A) as claimed, which require an additional forging step to create a patterned cold-forged, extruded 15aluminum alloy tube.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation of record) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”; of record), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”; of record), US 4132662 (“Sturwold”; of record), US 2007/0293405 (“Zhang”; of record), and US 2004/0144152 (“Wu”) as applied to claim 1, and further in view of “Aluminium/Aluminium 6066 Alloy”, 2014. Azom (“Azom”; of record).
Regarding claim 6, Dong does not explicitly teach that the primary material provided in step (A) is made of AL6066 aluminum alloy. Rather, Dong is completely silent as to the type of aluminum alloy used in the taught manufacturing method.
Azom teaches that the AL 6066 alloy is known in the art to be used in forgings and extrusions (P 2, Applications).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Azom and utilize an AL 6066 alloy in the manufacturing method of modified Dong. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 I A). In this case, the claimed alloy AL 6066 is known in the prior art, and one skilled in the art could have combined this element as claimed by known methods with no change in their respective functions. Further, the combination would yield nothing more than predictable results to one of ordinary skill in the art, as use of the AL 6066 alloy in the same way as claimed is known in the art, as is disclosed by Azom.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation of record) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”; of record), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”; of record), US 4132662 (“Sturwold”; of record), US 2007/0293405 (“Zhang”; of record), and US 2004/0144152 (“Wu”) as applied to claim 1, and further in view of “Reducing Residual Stress in 7050 Aluminum Alloy Die Forgings by Heat Treatment”, 2008. Journal of Engineering Materials and Technology, Vol 130, pp 1-8 (“Robinson”; of record).
Regarding claim 7, Dong does not explicitly teach that the primary material provided in step (A) is made of AL7050 aluminum alloy. Rather, Dong is completely silent as to the type of aluminum alloy used in the taught manufacturing method.
Robinson teaches that the AL 7050 alloy is commonly used in closed die forgings (P 1, C 1, Par 1, L 1-2). Further, Robinson teaches that use of AL 7050 may be particularly advantageous, as the alloy is less quench sensitive than other commonly used Al alloys is die forgings (P 1, C 1, Par 1, L 2-3), and is stronger and tougher than other forging alloys such as AL 2014, and may also be more resistant to intergranular stress corrosion cracking (P 1, C 1, Par 1, L 11-13).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Robinson and utilize an AL 7050 alloy in the manufacturing method of modified Dong. The AL 7050 alloy is known to be commonly used in closed die forgings, and has greater strength, toughness, and resistance to intergranular stress corrosion cracking than other commonly used forging alloys, as well as reduced quench sensitivity when compared to other forging alloys.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2017-0061731 (“Dong”; citing machine translation of record) in view of “Effect of contact pressure applied on tool surface during cold forging on fatigue life of tool steel”, 2018. Procedia Manufacturing, Vol 15, pp 488-495 (“Karunathilaka”; of record), “Annealing of Aluminum and Its Alloys”, 2016. ASM Handbook, Vol 4E, pp 137-147 (“Hirsch”; of record), US 4132662 (“Sturwold”; of record), US 2007/0293405 (“Zhang”; of record), and US 2004/0144152 (“Wu”) as applied to claim 1, and further in view of GB 1110530 (“Pyrene”; of record).
Regarding claim 8, modified Dong does not explicitly teach the length of time for which the preform should be immersed in a tank of the lubricating composition.
Pyrene teaches a process for lubricating metallic workpieces with a lubricating composition prior to deformation (P 1, L 8-11). Pyrene teaches that when immersed in a tank containing the lubricant, the typical required time to generate a lubricated coating on the workpiece to be deformed is between 0.5 and 5 minutes (P 1, L 15-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Pyrene and immerse the preform in a tank containing the lubrication composition for a time of 0.5 to 5 minutes. Such a time is known in the art to be sufficient to form the lubricant coating on the preform.
It is noted that the time range taught by modified Dong (0.5-5 minutes) encompasses the claimed range of 4-5 minutes. As such, a prima facie case of obviousness exists (MPEP 2144.05 I).

Response to Arguments
Applicant’s remarks filed 8/17/2022 are acknowledged and have been fully considered. Applicant has argued that the rejection of claim 1 should be withdrawn as Dong does not describe or suggest at least “with the first plunger extending through the central bore of the preform to thereby form the cold-forged, extruded aluminum alloy tube” as recited by claim 1. The Examiner respectfully disagrees, noting that Dong suggests this element of the claim at P 3, Par 3, L 1-6, as discussed previously in the rejection of claim 1. Applicant has not discussed why this citation from Dong does not meet the requirements of the claim, and as such, the prima facie case of obviousness is maintained, as modified by newly cited reference Wu, discussed below.
Applicant argues further that the amendment to independent claim 1 distinguishes over the prior art rejection of record, as Dong discloses a lower wall in contrast to the newly claimed requirement that the tube have two open, opposite ends. The Examiner finds this to be persuasive, and as such, the outstanding grounds of rejection under 35 USC 103 have been withdrawn by the Examiner. However, upon further search and consideration, new grounds of rejection have been entered, modified by the newly cited reference Wu, which teaches an analogous, 2-stage cold-forging manufacturing method to Dong. To be clear, the entered amendments necessitated the newly entered grounds of rejection.
	Applicant argues further that the method of Dong includes two annealing heat treatments and two forging processes, whereas the method of the present application only involves one annealing heat treatment and one forging process. The Examiner respectfully finds this argument to be unpersuasive, as for one, there is no requirement for the claimed method to only have one cold forging or annealing step. Note the “comprising” language of the claim, permitting additional processing steps to be present. 
Applicant argues further that the second formed body (S2) of Dong cannot be both the primary material of step A and the preform of step B of claim 1 at the same time. Applicant argues that Dong discloses that the cylindrical aluminum blank which is not hollow and does not have two opposite open ends, and which underwent many processes, including formation of the first preform and a second preform, in order to arrive at the fourth formed body.
The Examiner finds this argument to be unpersuasive. It is noted that the claimed “processing” step of the present claim is extremely broad and in its current form does not require any particular manufacturing step to be completed in order to form the claimed “preform”. Thus, the second formed body (S2) of Dong may be both the primary material of step A and the preform of step B of claim 1, as the claimed “processing” is satisfied by virtually any manufacturing process step, such as transporting the second formed body, which would inherently be required between forming the preform and annealing it. Even further, the Examiner notes that the incorporation of the teachings of Karunathilaka with respect to grinding/polishing to reduce surface roughness of a workpiece would constitute a process step which may meet the claimed “processing” step of the instant claim. Additionally, it is noted that modification of the rejection by incorporation of the Wu reference satisfies Applicant’s other arguments pertaining to Dong not teaching two opposite open ends, for example.
Applicant argues against the incorporation of Karunathilaka to teach aspects of the claimed step B, arguing that the method of Dong would include the two processes as taught by Karunathilaka, causing the method of dong to be “complicated”. The Examiner finds this argument to be unpersuasive. It is unclear how addition of grinding/polishing of a workpiece to reduce surface roughness would make a process complicated. Applicant is invited to explain their argument in more detailed terms, but as of now it only amounts to an allegation with no supporting evidence or reasoning, and is found to be unpersuasive. Regarding the argument that the teachings of Karunathilaka do not satisfy the claimed requirement that each of the original outer diameter and the original length of the preform has a tolerance of equal to or less than 0.01 mm, The Examiner disagrees. It is noted that maintaining dimensional precision during manufacture is not found to be non-obvious in view of the prior art. For example, Karunathilaka teaches that dimensional measurements of the forged specimens are taken with a resolution of 0.001 mm (P 491, Par 2, L 1-2). Even further, consistency during manufacture is not an inventive concept, and reducing tolerances would be an inherent motivation for one of ordinary skill in the art to pursue. Unless an unexpected result can be shown from meeting the claimed requirement, it is not a distinguishing feature of the claimed method.
Applicant argues further that the parameters as taught by Hirsch in relation to the claimed step C are different from the parameters as recited in amended claim 1. As Applicant has not explained how the difference in parameters constitutes a patentable difference between the claims and the prior art, the argument is simply an allegation of non-obviousness, and is not persuasive.
Applicant argues further that the method of Dong does not involve testing the hardness of the preform, because after forming the third formed body, a hardness heat treatment to increase the hardness of the third formed body is performed. The Examiner notes that this teaching does not appear to have direct relevance to Applicant’s assertion. Applicant is referred to the rejection, where is stated that simply the action of measuring hardness at any point throughout the process is a conventional idea well known in the art, and is as such found to be prima facie obvious.
Applicant elaborates further with respect to claimed step E, but a coherent argument does not appear to be present. Rather, Applicant simply acknowledges the Examiner’s incorporation of Sturwold and Zhang to teach all elements of step E, but no argument is present.

Terminal Disclaimer
Applicant’s entry of a terminal disclaimer in connection with US Appl. No. 16/546433 is acknowledged by the Examiner and has been approved by the Office. Consequently, the outstanding provisional obviousness type double patenting rejections in view of claims 1-5 and 7-9 of US 16/546433 have been withdrawn by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6453714 (“Kido”) – Method for forming a fuel inlet pipe comprising multiple forging/extrusion steps with a plurality of punches to modify the shape of the pipe

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735